Title: [Ferdinand Grand]: Memorandum for the American Commissioners, [before 25 September? 1777]
From: Grand, Rodolphe-Ferdinand
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This document, on the evidence at hand, cannot be precisely dated. It was written to help the commissioners draft the one that follows, their memorandum of September 25 to the Bourbon courts, which they had been considering for almost a month. On August 29 Arthur Lee received a letter from John Berkenhout, a close friend from their student days together at Edinburgh, suggesting that the two meet at Calais to explore the possibility of peace negotiations. Lee communicated this overture to Vergennes, by way of Grand, and the Minister agreed that it should be pursued in order to discover British intentions; Lee and Grand then drafted a reply. On the 31st, presumably in the context of this nibble from Whitehall, Grand informed Vergennes that the commissioners were about to ask for more money. But, as explained in the headnote that follows, they took another three weeks and more to frame their request. During those weeks Grand was their adviser as well as their go-between with the court, and might have contributed this memorandum at any time. The opening sentences, with their threat of an Anglo-American rapprochement, were clearly written after Lee had had Berkenhout’s letter, and were too strong for the commissioners; in their own memorandum they toned down the threat to a delicate hint. But they did embody in that memorandum, though in quite different form, the other points that Grand raises.
 
Representent
[Before September 25, 1777?]
Que La Situation des choses est trop critique pour se refuser aux offres de L’angleterre sans etre asseuré d’un autre Coté de pouvoir s’en passer. Pour refuser La paix il faut avoir les moyens de continuer la Guerre, sans quoy ce seroit s’exposer a recevoir la Loy et une Loy d’autant plus Longue que la devastation et la Ruine des peuples et des Provinces vous oteroyent les moyens d’en secouer le Joug de Longtemps.
Qu’il vaudroit beaucoup mieux sauver pendant qu’il en est encorre temps les Provinces de nouvelle angleterre de leur ruine Inevitable par la reunion prochaine des troupes anglaises jointes aux Sauvages qui sont toujours du Cote du Victorieux.
Que sans une flotte vos Efforts ne serviront qu’a augmenter vos Meaux.
Que vous ne demandés pas aux Maisons de Bourbon de rien faire pour vous contre leur Gré et leur Vray Interret encorre moins qu’elles entrent pour vous dans une Guerre qui quoyque formée sous les plus heureuses auspices pourroit leur Couter des sommes enormes qu’elles peuvent epargner en Majeure partie en vous Laissant agir.
Que l’Interruption de votre commerce et le manque de moyens qui en est une Suitte ne vous permettent pas de former une flotte et d’entretenir 80 mille hommes sans des ressources asseurées.
Qu’enfin vous aves absolument besoin pour La Campagne prochaine de 24 millions argt. de france.
